MEMORANDUM **
This is a petition for review from the denial of petitioner’s second motion to reconsider a Board of Immigration Appeals’ (“BIA”) order of removal.
*757The BIA did not abuse its discretion in denying petitioner’s second motion to reconsider as numerically barred. See 8 C.F.R. § 1003.2(b)(2); Lara-Torres v. Ashcroft, 383 F.3d 968, 972 (9th Cir.2004).
Accordingly, respondent’s unopposed motion for summary disposition is granted because the questions raised by this petition for review are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982).
Petitioner’s motion for a stay of voluntary departure is denied because the stay motion was filed after expiration of the voluntary departure period. See Garcia v. Ashcroft, 368 F.3d 1157, 1159 (9th Cir. 2004).
All other pending motions are denied as moot.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.